MEMORANDUM **
Harold A. Julien appeals pro se the district court’s summary judgment and various other orders in his action alleging race-based employment discrimination and retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal pursuant to Fed.R.Civ.P. 12(b)(6), Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998), and review de novo the district court’s summary judgment, Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1219-20 (9th Cir.1998). We affirm.
The district court properly dismissed Julien’s claims labeled Count II, see Nunez v. City of Los Angeles, 147 F.3d 867, 872-73 (9th Cir.1998), Count III, see Huskey v. City of San Jose, 204 F.3d 893, 899 (9th Cir.2000), and Counts IV and V, see Sanchez v. City of Santa Ana, 936 F.2d 1027, 1039-40 (9th Cir.1990).
The district court also properly granted summary judgment in favor of the defendants with respect to the claims labeled Count I, see Huskey, 204 F.3d at 899, Count VI, see Godwin, 150 F.3d at 1219-20, quoting Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981) (providing that plaintiff must offer evidence that “give[s] rise to an inference of unlawful discrimination.”), Count VII, see Cal.Penal Code § 240; Fraguglia v. Sala, 17 Cal.App.2d 738, 62 P.2d 783, 785 (Cal.Dist.Ct.App.1936), and Count VIII, see Sabow v. United States, 93 F.3d 1445, 1454-55 (9th Cir.1996).
The district court did not abuse its discretion in denying Julien’s motion to compel discovery, motions for recusal, or motion to review taxed costs.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.